DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 50-71 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 04/28/2021 have been considered but are moot in view of the indication of allowable subject matter. The Examiner notes that the 04/28/2021 Remarks do not include any specific arguments to any specific rejection, but detail that the claims are restored “Applicant has canceled the existing claims from the instant application and restored the claims that were allowed in the Notice of Allowance of 27 July 2017. The claims restored from the Notice of Allowance, which are numbered 50-71 above, find support throughout the specification and figures of the instant application”.

Allowable Subject Matter
Claims 50-71 allowed.
The following is an examiner’s statement of reasons for allowance: The rejections of the previous Office Action are rendered moot by the amendments which have restored the claims indicated as allowable in the 07/27/2017 Notice of Allowance.

Regarding 35 U.S.C. 101, the Examiner has determined that the step of displaying the traffic information to a requestor, where a graph that represents a plurality of routes taken by traffic between an origin and destination during time periods included in a request, is a practical application of the steps of the body of the claim, as the claimed invention is clearly directed to a user of a device that wishes to see traffic information for a plurality of routes, where the steps of the body of the claim used to determine this traffic information would not be practical to perform in the mind.
Regarding the prior art of record, it has been determined by the Examiner that the closest prior art of record is Chapman et al. (2008/0071465), Kindo et al. (2009/0271105) and Davis et al. (2011/0121993). Chapman et al. teaches receiving a request for traffic information for routes and using location measurements of mobile data sources to determine traffic conditions, and Kindo et al. teaches a map displaying device, where in response to a user input, travel time information may be determined, and isochronal lines based on the travel time information may be drawn on a displayed map, where the travel time information is determined based on traffic congestion information, and where the traffic congestion information may be determined based on floating car data, and Davis et al. teaches using gathered traffic data to manage a roadway system. However, the prior art does not expressly recite all claimed limitations. Specifically, the prior art does not expressly recite a request containing a “traffic information type, wherein the traffic information type comprises an origin-destination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662